      Case 2:18-cr-00422-SMB Document 691 Filed 07/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                                 CR-18-422-PHX-SMB
10
                          Plaintiff,
11                                                                    ORDER
              v.
12
13   Michael Lacey, et al.,
14                        Defendants.
15
16         Based on the United States’ Motion to Extend Time for Filing Its Consolidated
17   Response, and good cause appearing,
18         IT IS HEREBY ORDERED granting the United States’ motion and extending
19   the deadline for it to Response to Defendants’ (docs. 662, 665, and 672) to July 19, 2019.
20         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
21   found to commence from ___________________ through _____________________.
22         Dated this 12th day of July, 2019.
23
24
25
26
27
28
